                       Case 1:19-cv-01654-AJN Document 4 Filed 02/21/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


           ALTIMEO ASSET MANAGEMENT,                           )
                             Plaintiff                         )
                                v.                             )      Case No.     19-CV-1654
      WUXI PHARMATECH (CAYMAN) INC., et al.                    )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff Altimeo Asset Management                                                                           .


Date:          02/21/2019                                                             /s/ J. Alexander Hood II
                                                                                          Attorney’s signature


                                                                                        J. Alexander Hood II
                                                                                     Printed name and bar number
                                                                                        POMERANTZ LLP
                                                                                    600 Third Avenue, Floor 20
                                                                                    New York, New York 10016

                                                                                                Address

                                                                                       ahood@pomlaw.com
                                                                                            E-mail address

                                                                                          (212) 661-1100
                                                                                          Telephone number

                                                                                          (917) 463-1044
                                                                                             FAX number
